Citation Nr: 1033061	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint and disc disease 
(DJD/DDD) of thoracolumbar spine (hereinafter "thoracolumbar 
spine disability").

2.  Entitlement to service connection for claimed 
temporomandibular joint (TMJ) dysfunction.

3.  Entitlement to service connection for claimed bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2006.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the RO.    

The Veteran presented testimony at a hearing at the RO in June 
2008 and at a hearing held before the undersigned Veterans Law 
Judge in June 2010.  The transcripts have been associated with 
the claims folder.

The claims of service-connection TMJ and bilateral pes planus are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected thoracolumbar spine disability is not 
shown to be productive of incapacitating episodes of 
intervertebral disc syndrome as defined by the statue; however, a 
moderate functional loss due to pain and during flare ups with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees and muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour is demonstrated for the period of the appeal 
beginning with her discharge from service; neither a severe 
limitation of motion nor favorable ankylosis of the thoracolumbar 
spine is shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 20 
percent, but no more for the service-connected thoracolumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including 
Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim on appeal arises from her disagreement 
with the initial disability evaluation assigned following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in June 2007, which 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim, i.e. evidence that her 
thoracolumbar spine disability had worsened in severity.  Notice 
pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, reports of VA examination, and the transcripts from the 
June 2008 RO and June 2010 Board hearings.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was awarded for a thoracolumbar 
spine disability in a November 2006 rating decision.  An initial 
10 percent evaluation was assigned effective on July 4, 2006, the 
day following separation from active military service.

As the Veteran appealed the decision that assigned the initial 10 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the thoracolumbar spine disability at 
any stage since the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 126. 

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed her claim in June 2006.  Thus, only the 
regulations effective September 26, 2003, apply to this claim.

The Veteran's thoracolumbar spine disability has been assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237,  
under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2009).  

Under Diagnostic Code 5237, strain, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, is 
assigned a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the 
Spine does identify criteria that would afford a higher rating of 
30 percent for disability involving the cervical spine (a 30 
percent is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine), it does not provide for a 30 percent rating for 
disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent is assigned for unfavorable ankylosis of the entire 
spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

There has been no radiographic showing narrowing of a disc space.  
At no time has there been evidence of incapacitating episodes of 
intervertebral disc syndrome as defined by the statute to warrant 
a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the thoracolumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  There were, however, 
no compensable neurological disabilities (paralysis of the 
sciatic nerve) associated with the thoracolumbar spine.  
38 C.F.R. § 4.124a, Diagnostic Code 8520).  

While there have been some complaints of radiating leg pain, 
there has been no objective evidence of radiculopathy, 
paresthesias or weakness of the lower extremities, to include 
during the VA examinations in 2006 and 2008.  

Moreover, an August 2007 electromyograph (EMG) contained no 
evidence of peripheral neuropathy.  The Veteran has also 
repeatedly denied bowel or bladder incontinence.

Thus, the Board shall consider the service-connected disability 
under the orthopedic diagnostic codes (under the General Rating 
Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 10 percent is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

In this regard, the service treatment records show the Veteran 
underwent a hemilaminectomy and discectomy of L4-5 in June 2004.  
Thereafter, she participated in physical therapy.  There were 
continued complaints of low back pain in 2005 and 2006.  There 
were some spasms noted; however, gait remained normal as well as 
motor strength, which was 5/5 bilaterally.  Straight leg raising 
was repeatedly found to be normal.  

In September 2005, the Veteran was almost able to touch her feet 
on flexion.  She could also almost side to side rotate the back 
to the lateral aspect of each foot respectively.  

The March 2005 Medical Evaluation Board (MEB) revealed flexion to 
90 degrees with pain at 65 degrees; extension to 30 degrees with 
pain at 25 degrees; and bilateral rotation to 30 degrees with 
minimal pain.  Strength was 5/5.  Sensation was normal and there 
was minimal spasm.

Upon VA examination in August 2006, the Veteran complained of 
back pain exacerbated by driving, sitting, or walking for 
prolonged periods.  She also complained of radiating pain down 
the left leg to her medial foot.  She did not use any assistive 
devices.  There was no muscle weakness or atrophy.  

There was some spasm of the thoracolumbar muscles, but it was not 
severe enough to be responsible for abnormal gait or spinal 
contour.  There was no ankylosis.  Straight leg raising was 
negative.  There were no motor or sensory abnormalities.

The Veteran's range of motion was as follows: forward flexion 
from 0 to 80 degrees (pain at the end); extension from 0 to 20 
degrees (pain at the end); left lateral flexion from 0 to 30 
degrees; right lateral flexion from 0 to 30 degrees; rotation to 
the right from 0 to 30 degrees; and rotation to the left from 0 
to 30 degrees.  There was no additional loss of motion with 
repetition.  

The VA outpatient treatment records dated in February 2007 showed 
minimal spasm. The provider indicated that range of motion was 
only mildly decreased.  The treatment providers noted in November 
2007 that, with regard to the Veteran's posture, she had an 
exaggerated upper thoracic kyphosis, reduced mid/lower thoracic 
kyphosis and lumbar lordosis, and right mid-thoracic convexity; 
however, this was an isolated finding in the claims folder and 
there were no spasms noted.  Her flexion was said to be 20 
percent restricted, but extension and rotation were within full 
limits.  

Further, upon VA examination in November 2008, there was no 
history of fatigue or weakness.  The Veteran did complain of 
stiffness, spasms and pain.  She indicated that pain radiated to 
the left leg.  She denied any flare-ups of the spinal condition.  
There was no evidence of spasm, atrophy, guarding, tenderness, 
weakness, or pain with motion.   

The Veteran's range of motion was as follows: forward flexion 
from 0 to 90 degrees (pain at the end); extension from 0 to 30 
degrees; left and right lateral flexion from 0 to 20 degrees with 
pain at the end; and left and right lateral rotation from 0 to 20 
degrees with pain at the end.  There was no pain or additional 
loss of motion with repetition.  

In light of the Veteran's complaints of pain experienced in her 
thoracolumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  
Vet. App. at 206-7.  

Initially, in this case, there was a compensable function loss 
due to pain and some spasm noted following the low back surgery 
in service.  

While there was no objective evidence of fatigue, lack of 
endurance, weakness or incoordination of the thoracolumbar spine, 
the overall findings were suggestive of increased problems with 
normal daily activity and during flare ups that required the use 
of medication.    

Thus, for the period beginning with the Veteran's discharge from 
service, the Board finds that the service-connected disability 
picture more nearly approximated that of a functional loss due to 
pain with flexion restriction to less than 60 degree and muscle 
spasm sufficient enough to cause an abnormal gait or abnormal 
spinal contour.  

Neither a functional loss manifested by flexion to 30 degree or 
less nor favorable ankylosis of the throacolumbar spine is 
suggested by this record.

In sum, on this record, a rating of 20 percent, but not higher 
for the service-connected thoracolumbar spine disability is 
warranted for the entire period of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  There Veteran has indicated to multiple providers 
that she has continued to seek employment since her discharge 
from service.  

As the Veteran has not raised such a claim and there is no 
objective evidence of unemployability due to the service-
connected thoracolumbar spine disability, a TDIU rating is not 
warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected thoracolumbar spine disability is  exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected thoracolumbar spine 
disability has not caused frequent periods of hospitalization.  
There is no objective evidence that this disability alone has 
caused marked interference with employment.  

There is nothing in the record to distinguish her case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased initial rating of 20 percent for the service-
connected thoracolumbar spine disability is granted, subject to 
the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for TMJ and bilateral pes planus.  A determination has 
been made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred and 
this case remanded for action as described below.

The Veteran asserts that she did not have either TMJ or bilateral 
pes planus  prior to her active military service.  She further 
contends that she first sought treatment for both conditions 
while on active duty and continues to suffer from both to the 
present day.   

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

A remand is necessary to afford the Veteran an additional VA 
examination in connection with her claims.  38 U.S.C.A. 
§ 5103A(d).  The applicable law requires VA to deem an 
examination necessary to adjudicate a claim for service 
connection when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.

The service treatment records show that the Veteran began 
complaining of TMJ pain in 2003.  She was given a night guard, 
instructed on jaw exercises, and told to use hot and cold 
compress therapy.  Dental medical histories dated between 2003 
and 2006 show TMJ problems.  

Post-service, the Veteran has continued to complain of TMJ pain 
in VA treatment records.  The Veteran also testified to continued 
problems with chewing and pain since her discharge.  

The Veteran was afforded a VA general medical examination in 
August 2006 and while x-ray studies were negative for TMJ, the 
Veteran was diagnosed with bilateral TMJ syndrome.  

Upon VA examination in November 2008, the examiner opined that 
TMJ was not likely caused by a car accident; however, no opinion 
was rendered as to whether TMJ was incurred as result of an 
incident of active military service other than a car accident.  

With regard to the claim for pes planus, the service treatment 
records do not show pes planus on the Veteran's October 1996 
enlistment examination.  The first complains of left foot pain 
are dated in July 1997.  She complained of left great toe pain in 
September 1997 The Veteran was variously with foot pain and 
metatarsalgia.  A September 1997 x-ray study showed that the 
longitudinal arch was preserved.  

The Veteran was diagnosed with bilateral pes planus in 2004.  On 
an April 2004 medical history, the Veteran reported fallen arches 
since advanced individual training.  An April 2005 physical 
examination of the feet showed lower longitudinal arches.  At 
that time, she was given inserts.  

Upon VA examination in August 2006, the examiner indicated the 
Veteran had both acquired and congential mild pes planus during 
the physical evaluation.  Ultimately, the Veteran was diagnosed 
with congential pes planus; however, no rationale was provided.  

Moreover, there was no opinion as to whether pes planus was 
incurred in service or if considered pre-existing, whether it was 
aggravated therein.  The Veteran testified in June 2010 that she 
continued to suffer from foot pain and fallen arches since 
service. 

In light of the Veteran's continued complaints referable to TMJ 
and pes planus,  as well as the current findings (including the 
conflicting diagnoses), and some question as to whether the 
claimed disabilities are related to the Veteran's military 
service, a Remand for additional VA examination is necessary.  
38 U.S.C.A. § 5103A; McClendon, supra.   

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for her TMJ and 
pes planus disabilities.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
appropriate VA podiatry and dental 
examinations.  The claims folder should be 
provided to and reviewed by each examiner 
in conjunction with the examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

(A)  The dental examiner should offer an 
opinion as to whether the Veteran currently 
has a disability manifested by TMJ and, if 
so, whether it at least as likely as not 
(50 percent probability or greater) had its 
clinical onset during his period of active 
service on any basis.  

(B) The podiatry examiner should offer an 
opinion as to whether the Veteran suffers 
from a disability manifested by bilateral 
pes planus that at least as likely as not 
(50 percent probability or greater) had its 
clinical onset during his period of active 
service.  The examiners must provide 
complete rationale for all conclusions 
reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her  claims.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished with a Supplemental 
Statement of the Case.  They should be 
afforded an appropriate time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals  




 Department of Veterans Affairs


